Citation Nr: 1614680	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-34 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased schedular rating in excess of 40 percent for post-operative duodenal ulcer disease.

2.  Entitlement to an extraschedular rating for post-operative duodenal ulcer disease.

3.  Entitlement to service connection for type II diabetes mellitus (diabetes), to include as a result of exposure to herbicides.

4.  Entitlement to an increased rating for hemorrhoids, currently rated 20 percent from August 26, 2015 and 10 percent prior to that date.

5.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1974.

These matters come before the Board of Veterans' Appeals (Board) from April 2008, October 2011, and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The April 2008 rating decision denied entitlement to service connection for diabetes (Augusta, Maine RO).  In the October 2011 rating decision, the RO denied increased ratings for post-operative duodenal ulcer disease and hemorrhoids and denied entitlement to a TDIU (Detroit, Michigan RO).  In October 2015, the RO increased the rating for the hemorrhoids to 20 percent, effective August 26, 2015.  The Veteran did not indicate that he was satisfied with this decision, which, although it granted the maximum schedular rating, did not grant this rating for the entire appeal period.  Jurisdiction over this case remains with the VARO in Detroit, Michigan, and that office forwarded the appeal to the Board.

In September 2012, the Veteran testified during a hearing before a decision review officer (DRO) at the Detroit RO; a transcript of that hearing is of record.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for hemorrhoids, entitlement to an extraschedular rating for post-operative duodenal ulcer disease and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Korea from November 1971 to December 1972, after the presumptive period between April 1, 1968, and August 31, 1971, he did not serve in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.

2.  Diabetes did not manifest in service or for many years thereafter and is unrelated to service.

3.  The Veteran's post-operative duodenal ulcer disease manifested by moderate symptoms of vomit, nausea, diarrhea, weight loss, and circulatory symptoms after meals; is not manifested by hypoglycemic symptoms with malnutrition and anemia.


CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an increased schedular rating for post-operative duodenal ulcer disease in excess of 40 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.113, 4.114, Diagnostic Code 7308 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through notice letters dated in October 2007 and May 2011 that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's identified records have been obtained and associated with the claims file.  The Veteran also submitted an article about ulcers received in October 2011.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  There are no outstanding records that have been identified.   

Additionally, in February 2008 the Veteran was afforded a VA examination for diabetes, and in May 2009 and May 2011 he underwent VA stomach examination that includes consideration of the Veteran's medical history and sets forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist with regard to the claims being decided herein.

Type II Diabetes Mellitus

The Veteran seeks service connection diabetes due to herbicide exposure.  The Veteran reports that he served from November 1971 to December 1972 at Camp Casey, South Korea while attached to the 2nd Infantry Division (Indian Head) located in Tongduchon, South Korea, approximately 100 miles from the Korean demilitarized zone.  See June 2008 Notice of Disagreement.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

In this case, however, the Veteran claims entitlement to service connection for diabetes on a presumptive basis.  The Veteran has been diagnosed with diabetes.  VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  While veterans who served in Vietnam are presumed to have been exposed to Agent Orange, the Veteran in this case served in Korea during the Vietnam era.  Certain veterans who served in Korea are also presumed to have been exposed to Agent Orange.  Under current regulations, a veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by DoD, operated in or near the Korean DMZ in an area in which Agent Orange is known to have been applied during that period, is presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iv).  The revised regulation became effective on February 24, 2011.  76 Fed. Reg. 4245 (Jan. 25, 2011).

The Veteran filed his claim in September 2007, prior to the amendment.  At that time, VA regulations did not provide for a presumption of exposure to Agent Orange for veterans who served in Korea, but VA's Adjudication Manual similarly provided that exposure to Agent Orange should be conceded where a veteran served between April 1968 and July 1969 in units determined by DoD to have been in or near the Korean DMZ.  VA Adjudication Manual M21-1, Part VI, para. 7.20(b)(2).  If a veteran did not serve in these units, but alleged service in or near the DMZ, a request to U.S. Armed Services Center for Unit Records Research (CURR), the predecessor to the U.S. Army and Joint Services Records Research Center (JSRRC), was required.  Id.  VA's Adjudication Manual Rewrite continued this rule, and was subsequently changed to broaden the dates to be consistent with those in the regulation.  See Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10.p.  Although the Manual is now referred to as the Adjudication Manual, the Manual Rewrite was in effect during the pendency of the claim, and the Board has considered both documents herein.

The Adjudication Manual and 38 C.F.R. § 3.307(a)(6)(iv) provide that if a veteran served in the designated units during the relevant time period (which was extended through August 31, 1971), exposure to Agent Orange is presumed, and if he did not serve in those units but alleged service in or near the DMZ, a request to CURR or JSRRC is required.  In this case, however, the Veteran's service personnel records reflect that he served from September 1971 to November 1972 while assigned to HHC 2nd S&T Brigade, 2nd Infantry Division.  See Record of Assignments.  This unit is not on the list of those units that were assigned or rotated to areas along the DMZ where herbicides were used.  Moreover, in his June 2008 written statement, the Veteran did allege service near the DMZ.  See June 2008 Notice of Disagreement.  As the Veteran did not serve in one of the units designated by the DoD, however alleges service near the DMZ, a request to CURR or JSRRC is not required because the Veteran served in Korea from September 1971 to November 1972, which is after the relevant time period of April 1, 1968 through August 31, 1971.  

As the Veteran has not met the criteria to be presumed exposed to Agent Orange, he is not entitled to service connection for diabetes based on this presumption.  The failure to meet the criteria for a presumption does not preclude a veteran from establishing entitlement to service connection on a different basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  The Veteran could show that he was actually exposed to Agent Orange or that his diabetes is otherwise related to service.  The Veteran has not, however, made any specific allegation relating to Agent Orange exposure; rather, he simply asserted that he was so exposed because "[he] was stationed from 11-71 through December 1972 at Camp Casey South Korea in the 2nd Infantry Division (Indian Head).  In the city of Tongduchon, South Korea approximately 100 or so miles from the DMZ.  We also had Kotusa's (Korean Army) in the barracks with us."  See June 2008 Notice of Disagreement; see also July 2010 VA Form 9.  

In addition, the Veteran has not alleged, and the evidence does not reflect, that there is any other basis for entitlement to service connection for diabetes.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all issues reasonably raised from a liberal reading of all documents in the record).  There is no evidence of diabetes in service and examinations throughout service including the April 1974 separation examination report and report of medical history indicated that the endocrine system was normal.  In addition, although diabetes is a chronic disease for which service connection is presumed if it manifests within a year of service, 38 C.F.R. §§ 3.307(a), 3.309(a), the evidence reflects that the Veteran's diabetes manifested many years after service and not during the one year presumptive period.  The February 2008 VA diabetes examination indicated that diabetes was of recent onset.  Specifically, the examination report notes the Veteran explained that he was diagnosed with diabetes at about the age of 55 in about March 2007.  There is also no claim or evidence that diabetes is otherwise related to service.  The preponderance of the evidence is thus against entitlement to service connection for diabetes on any basis.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b).


Increased Schedular Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  In this regard, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with evaluation of the next higher rating where the severity of the overall disability warrants such rating.  38 C.F.R. § 4.114.

The Veteran's post-operative duodenal ulcer is rated under 38 C.F.R. § 4.114, Diagnostic Code 7308.  Under Diagnostic Code 7308, a 40 percent rating is warranted for moderate symptoms; less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  

A 60 percent rating, the maximum rating allowed under the Code, is warranted for severe symptoms; associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.

Diagnostic Code 7305 addresses duodenal ulcers.  In pertinent part, moderately severe duodenal ulcer, manifested by symptoms less than "severe" but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year warrants a 40 percent rating.  Severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a 60 percent disability rating.  38 C.F.R. 
§ 4.114.




II.  Analysis


Post-operative Duodenal Ulcer Disease

The Veteran asserts that symptoms of post-operative duodenal ulcer disease are more severe than the current 40 percent disability rating reflects.  His increased rating claim was received in March 2011.

The Veteran has been assigned a 40 percent rating for his gastrointestinal disability effective from May 2006, under 38 C.F.R. § 4.114, Diagnostic Code 7308 for post-gastrectomy syndrome.  

After a review of all evidence, both lay and medical, the Board finds that the criteria for a 40 percent rating for the Veteran's ulcer disease were more nearly approximated during the appeal period.  

Turning to the evidence, a hospital discharge summary report shows the Veteran was admitted on April 1, 2009 for epigastric abdominal pain, nausea, and vomiting for the past two days.  During admission, the Veteran was unable to keep liquids or food down, noting that his "AAS showed partial SBO versus Ileus."  He was discharged on April 4, 2009 following improvement to include tolerating a diet, noting prescribed medication to include metformin to treat blood sugar level and hytrin to treat prostate enlargement.  See Henry Ford West Bloomfield Hospital Discharge Summary.

A subsequent April 15, 2009 letter from Dr. M.S.M., of Henry Ford Medical Centers, reads the Veteran was admitted to the hospital on April 1, 2009 for suspected bowel obstruction that resolved over 3 days.  According to Dr. M., the Veteran was last examined by him on April 14, 2009 and "he appear[ed] to be doing fairly well but still [was] not quite up to par," noting the Veteran's 2006 EGD identified minimal biliary reflux with gastrojejunal ulceration apparently resolved.  See April 2009 Discharge Summary

In May 2009 (with September 2009 addendum opinion), the Veteran underwent VA examination to determine the current severity of his duodenal ulcer disease.  The Veteran reported that he was diagnosed with peptic ulcer disease two years before and admitted to the hospital in April 2009 with a questionable partial bowel obstruction.  According to the Veteran's reports, his last endoscopy was in 2006, which identified biliary reflux with a resolved gastrojejunal ulcer.  He endorsed symptoms to include midepigastric pain, occasional nausea and reported having lost 15 pounds over the last 3 to 4 months.  He also reported that he was currently not taking medication to treat stomach symptoms.  He denied melena, hematochezia, dysphasia and odynophagia.  The VA examiner diagnosed a history of peptic ulcer disease and chronic anemia, finding that it was at least as likely as not that anemia was secondary to peptic ulcer disease.  The examiner also concluded that medication to include methadone and metformin to treat diabetes may have a potential effect on aggravating his stomach symptoms. 

In a subsequent September 2009 addendum medical opinion the examiner opined that chronic anemia cannot be assessed as being directly related to the previously diagnosed peptic ulcer disease because there is no definite evidence of iron deficiency anemia that would verify a ulcer related blood loss.

In May 2011 (with an October 2012 addendum opinion) the Veteran underwent VA examination to determine the current severity of his duodenal ulcer disease.  He reported a partial gastrectomy in 1980 and treatment to include taking prilosec and proton pump inhibitors, reporting that he had a good response to treatment without any side effects and also that his condition had improved since onset.  Additionally, he reported hospital admissions for nausea and vomiting diagnosed as gastritis.  He reported periods of incapacitation occurred 4 or more times a year for a duration of 2 days manifested by episodes of abdominal colic, nausea, vomiting, and abdominal distention.  He denied pain and endorsed weekly symptoms of diarrhea, nausea, and vomiting, which occurred between 1 and 2 hours following eating.  According to the Veteran's reports, he experienced episodic diarrhea 1 to 4 times daily, 8 to 12 times weekly.  The examiner found no anemia (hemoglobin (Hb) count as 11.6 grs), malnutrition or episodes of hematemesis or melena, noting physical examination as remarkable.  The Veteran's weight was 165 pounds, noting weight loss of 10 percent compared to baseline.  It was also noted that in October 2009 he underwent upper endoscopy, which identified erythema and erosion near the anastomosis site with no evidence of recurrent ulcer.  The examiner characterized the Veteran's disability as mild to moderate and opined that as long as he continues medication for stomach symptoms he is able to handle daily activities, noting a history of diabetes treated with metformin.  

Undated private treatment records from Henry Ford Health System, received in November 2011, shows the Veteran was diagnosed with abdominal pain, vomiting, and acid reflux.  Treatment consisted of medication such as flomax last prescribed on October 24, 2011, protonix, last prescribed on July 18, 2011, and Zofran ODT, last prescribed on October 28, 2011.

Correspondence dated in November 2011 and September 2012 from Dr. J.F., a private clinician, explains that the Veteran is under care for severe peptic ulcer disease, which led to gastric surgery, which caused abdominal distress and has led the Veteran to become underweight.  Additionally, the Veteran is experiencing a difficult time gaining weight due to difficulty with various calorie supplements.  Dr. F. also explained that that the Veteran has diabetes with occasional hypoglycemic attacks and that he also is treated for anemia. 

An October 2012 VA medical opinion (addendum to the May 2011 VA examination) indicates that the May 2011 VA examiner reviewed the November 2, 2011 and September 14, 2012 correspondence from Dr. F. and opined that the Veteran's hypoglycemic episodes were the result of non-service connected diabetes.  On the contrary, the October 2012 addendum opinion also found that the Veteran's hypoglycemic episodes were caused by his ulcer disease.  In so finding, the examiner explained that the Veteran's diabetes is treated with the medication metformin and taking this medication without eating properly or "missing food" can cause hypoglycemia.  

In a subsequent January 2014 addendum medical opinion (addendum to the October 2012 VA addendum opinion), the VA examiner clarified the previous October 2012 medical opinion.  The January 2014 VA medical opinion determined that the Veteran's hypoglycemic episodes, post-gastrectomy, were not caused by peptic or dumping syndrome but were most likely caused by non-service connected diabetes.  In so finding, the examiner explained that the upper endoscopy gastrectomy indicates that the Veteran does not currently have an ulcer, and also that the Veteran's diabetes is treated with the medication metformin, and if taken without eating or in excess will cause hypoglycemic episodes. 

Here, the Board notes that the January 2014 addendum medical opinion references a May 7, 2013 VA examination.  A review of the record evidence, and as discussed above, indicates the Veteran was not examined on this date but in May 2011 (with an October 2012 addendum medical opinion).

November 2013 correspondence from Dr. F. shows the Veteran has severe anemia.  See Henry Ford Medical Group private treatment records.

A January 2014 private treatment record notes an order for gastrointestinal endoscopy and also that the Veteran was treated for anemia.  See HFMC Columbus Gastroentology treatment records.

An August 2014 private treatment record shows the Veteran presented with complaints of abdominal pain, nausea, and vomiting since 2:00 a.m. that morning.  He was diagnosed with abdominal pain, nausea, vomiting, and diabetes status-post gastrectomy.  See Henry Ford Medical Center treatment record.

A January 2015 stomach and duodenal Disability Benefits Questionnaire (DBQ) notes the Veteran's gastric ulcer and duodenal ulcer manifested by recurring episodes of severe symptoms to include nausea and vomiting.  Continuous abdominal pain occurred monthly, with partial relief by standard ulcer therapy.  Anemia was also noted with a Hb count as 11.5 grs. and weight loss was also determined, without providing a baseline weight but noting current weight as 179 pounds.  Moderate, less frequent symptoms of post-gastrectomy syndrome abdominal pain, and diarrhea were also noted.

The Board has also considered the Veteran's statements and also the May 2011 statement from the Veteran's wife.  The Veteran's wife statement describes symptoms of his ulcer disease that she has witnessed during the past 7 years.  Particularly his abdominal pain, vomiting, and weight loss and its functional impairment upon the Veteran's ordinary activity.  They are consistent with the observations noted on the treatment records and VA examinations.  See May 2011 statement from wife; June 2011 VA Form 21-4138; August 2014 VA Form 9.  Their statements with respect to his symptoms are considered to be competent evidence. 

Based on the above, the Board finds that the criteria for a 40 percent rating for the Veteran's ulcer disease were more nearly approximated during the appeal period.  The Veteran's disability is manifested by abdominal pain, diarrhea, vomiting, nausea, and weight loss, but the symptoms did not more nearly approximate the severe syndrome associated with nausea, sweating, and circulatory disturbance, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  To the extent that the lay and medical evidence conflict as to whether the hypoglycemic symptoms and anemia are attributable to the duodenal ulcer disease, the Board finds the specific, reasoned opinions indicating that these were attributable to non-service connected disabilities to be of greater probative weight than the more general lay assertions.

Moreover, the Board notes that the May 2009 and May 2011 VA examiners characterized the symptoms as mild to moderate, while the January 2015 DBQ indicates the Veteran's symptoms of abdominal pain, vomiting and nausea as severe.  However, a medical professional's opinion of whether a disorder constitutes mild, moderate, or severe disability for purposes of meeting the criteria for a specific rating is not dispositive.  38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  For the above reasons, the symptoms more nearly approximate the criteria for a 40 and not a 60 percent rating.  The 60 percent rating which requires symptoms approximating severe syndrome, resulting in hypoglycemia, malnutrition and anemia.  As indicated above, private treatment records dated in November 2013 show that Dr. F. is treating the Veteran for severe anemia, a subsequent January 2014 private treatment record notes the same.  Although probative, the May 2009 VA examination opinion (with September 2009 addendum opinion) and May 2011 VA examination opinion (with October 2012 and January 2014 addendum opinions) are of greater probative weight.  Specifically, correspondence dated in November 2011 and September 2012 from Dr. F. indicates that the Veteran's duodenal ulcer is manifested by symptoms of anemia and weight loss, however Dr. F also found that occasional hypoglycemic attacks were manifested by the Veteran's non-service connected diabetes.  In addition, the May 2009 VA examiner opined in a September 2009 addendum medical opinion that chronic anemia cannot be assessed as being directly related to the previously diagnosed peptic ulcer disease because there is no definite evidence of iron deficiency anemia that would verify a ulcer related blood loss.  Moreover, at the May 2011 VA examination, the examiner found no anemia, malnutrition or episodes of hematemesis or melena, and found physical examination of the Veteran remarkable.  

In addition, the January 2014 VA medical opinion determined that the Veteran's hypoglycemic episodes, post-gastrectomy, were not caused by peptic or dumping syndrome but were most likely caused by non-service connected diabetes.  In so finding, the examiner explained that the upper endoscopy gastrectomy indicates that the Veteran does not currently have an ulcer, and also that the Veteran's diabetes is treated with the medication metformin, and if taken without eating or in excess will cause hypoglycemic episodes. 

The Board notes that the Veteran's claims file was not available for review during the May 2009 VA examination.  However, lack of claims file review does not in and of itself render an examination report inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)).  See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  Here, as the VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning).  

The Board has considered whether a higher rating was warranted under other diagnostic codes, but finds that the most appropriate Diagnostic Code is 7308.  The record evidence does not show adhesions of the peritoneum with evidence of severe symptoms of definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  Thus a higher 50 percent rating is not warranted under Diagnostic Code 7301.  Additionally, as there is no evidence of severe symptoms of pain only partially relieved by standard ulcer therapy, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, a 60 percent rating is not warranted for a duodenal ulcer under Diagnostic Code 7305.  Although the January 2015 DBQ notes abdominal pain only partially relieved by standard ulcer therapy, the evidence of record does not reflect that the Veteran has recurrent hematemesis or melena manifested by anemia.

The Veteran is not service-connected for disabilities such as marginal ulcer, ventral hernia, tuberculous peritonitis, liver disabilities, intestinal disability, pancreatic disability, rectal disabilities (excluding service-connection for hemorrhoids, which is not an applicable condition under Diagnostic Code 7332, rectum and anus impairment of sphincter), or cancer such that higher ratings can be considered at any time during the course of the claim under Diagnostic Codes 7306, 7312,7323, 7330, 7332, 7333,7339, 7343, 7345, 7347, 7351, 7354.

For the foregoing reasons, the preponderance of the evidence is against the claim for an increased schedular rating for post-operative duodenal ulcer disease.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for diabetes is denied.

Entitlement to an increased schedular rating in excess of 40 percent for post-operative duodenal ulcer disease is denied.


REMAND

The Veteran seeks an extraschedular rating for his post-operative duodenal ulcer disease as well as a TDIU.

The May 2009 and May 2011 VA examination report reflects the Veteran retired from the fire department after 22 years of service.  The May 2009 VA examiner noted the Veteran was employed part-time as driver for delivery and characterized his symptoms as moderate persistent gastric symptoms.  The May 2011 VA examiner noted the Veteran was retired due to a neck condition, not his service-connected ulcer disability.  The examiner characterized the Veteran's disability as mild to moderate and opined that it did not affect his ability to work noting that he was retired and currently unemployed as long as he continued to take his medication he is able to handle daily activities.

The January 2015 DBQ notes that the Veteran's symptoms of nausea, vomiting and diarrhea impact his ability to work, as the Veteran refrains from eating away from home to avoid agitating such symptoms.  

A letter from Dr. M. dated April 4, 2009 indicates the Veteran was in the hospital and treated from April 1, 2009 to April 4, 2009 the clinician therefore recommended he not work from April 1, 2009 through April 7, 2009 the date of the next office visit.  See Henry Ford Medical Centers return to work or school letter.  

The above evidence indicates that the Veteran's post-operative duodenal ulcer disease is at least in equipoise as to whether symptoms cause a degree of impairment that either markedly interfere with employment or result in an inability to secure and follow substantially gainful employment.  Resolving reasonable doubt in favor of the Veteran, consideration of an extraschedular rating for duodenal ulcer and entitlement to a TDIU under 38 C.F.R. § 4.16(b) is therefore warranted.  As the Board cannot consider entitlement to an extraschedular rating or to a TDIU under 38 C.F.R. § 4.16(b) in the first instance, these issues must be remanded to the AOJ for referral to VA's Director of Compensation (Director).  Barringer v. Peake, 22 Vet. App. 242, 244 (2008); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In addition, in an October 2015 rating decision, the RO increased the rating for the Veteran's hemorrhoids to 20 percent, effective August 26, 2015.  This decision was based on VA treatment records of that date showing anal fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  Although 20 percent is the maximum schedular rating for hemorrhoids, the Veteran's increased rating claim was filed in March 2011.  The issue of whether the Veteran is entitled to a rating higher than 10 percent for his hemorrhoids prior to August 26, 2015 would therefore be on appeal, unless the Veteran expressed satisfaction with the increased rating granted in October 2015.  38 U.S.C. § 5110(b)(3) (allowing for effective date of increased rating up to a year prior to the date of claim); AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).  A supplemental statement of the case (SSOC) must be issued when the AOJ receives additional pertinent evidence after a SOC.  38 C.F.R. § 19.31(b)(1) (2015).  Here, there was additional pertinent evidence received after the July 2014 SOC, which was pertinent because it provided the basis for the increased rating.  Consequently, a remand is warranted for the AOJ to consider whether a rating higher than 10 percent is warranted for hemorrhoids prior to August 26, 2015, as well as whether an extraschedular rating is warranted, and, if not, for issuance of a SSOC.

Accordingly, the issues of entitlement to an increased rating for hemorrhoids, entitlement to an extraschedular rating for post-operative duodenal ulcer disease and entitlement to a TDIU are REMANDED for the following action:

1.  Refer to the Director of Compensation the issues of entitlement to an extraschedular rating for post-operative duodenal ulcer disease and entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).

2.  After these matters have been returned by the Director, readjudicate the issues of entitlement to an increased rating for hemorrhoids, entitlement to an extraschedular rating for post-operative duodenal ulcer disease and entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


